SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of April, 2015 CHINA PETROLEUM & CHEMICAL CORPORATION 22 Chaoyangmen North Street, Chaoyang District, Beijing, 100728 People's Republic of China Tel: (8610) 59960114 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A This Form 6-K consists of: An announcement regarding notice of board meeting of China Petroleum & Chemical Corporation (the “Registrant”), made by the Registrant on April 9, 2015 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited takes no responsibility for the contents of this announcement, makes no representation as to its accuracy or completeness and expressly disclaims any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. (a joint stock limited company incorporated in the People’s Republic of China with limited liability) (Stock Code: 0386) NOTICE OF BOARD MEETING This is to announce that a meeting of the board of directors (the “Board”) of China Petroleum & Chemical Corporation (“Sinopec Corp.”) will be held on Wednesday, 29 April 2015 to consider and (if thought fit) approve, among other things, the first quarterly results of Sinopec Corp. for the three months ended 31 March 2015. By Order of the Board China Petroleum & Chemical Corporation Huang Wensheng Vice President, Secretary to the Board of Directors Beijing, the PRC, 9 April 2015 As ofthedate ofthisnotice, directorsoftheCompany are:FuChengyu*, WangTianpu*,Zhang Yaocang*, Li Chunguang#, Zhang Jianhua#, Wang Zhigang#, Cao Yaofeng*, Dai Houliang#, Liu Yun*, Chen Xiaojin+, Ma Weihua+, Jiang Xiaoming+, Andrew Y. Yan+, Bao Guoming+. #Executive Director *Non-executive Director +Independent Non-executive Director SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. China Petroleum & Chemical Corporation By: /s/ Huang Wensheng Name: Huang Wensheng Title: Secretary to the Board of Directors Date: April 10, 2015
